Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.
The title of the invention is objected to in view of the misspelling of the word “within.”  
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
It is noted at the outset, that the applicant’s remarks attempt to broaden the scope of the disclosure.  In the response (page 11 of the RCE), the applicant states the following,
 “(p)redefined estimated initial position of the receiver” is an arbitrary choice not only for the position at instant t1, but also for the set of positions at all instants t1 . . . tj.  Once again, the .”
The Office does not agree with this statement and the applicant fails to provide any evidence to support such a statement.  In fact, the specification (all notations are directed to the PGPUB 20180341025 of the applicant’s application), refers back to “the estimated initial position,” such as by the language in the Abstract “consecutive measurements are taken of the phase of the carrier of the signal emitted by each transmitter, for various subsequent positions of the receiver, the variations in the phase of the carrier of the signals between each subsequent position of the receiver for which the phase was measured and the estimated initial position of the receiver is calculated for each transmitter.” Similarly at [0036]-[0039] and [0077]-[0079], the specification describes “during the movement of the receiver, on the basis of a predefined estimated initial position of the latter, successive measurements of the carrier phase of the signal emitted by each emitter are performed for various positions of the receiver, the variations of the carrier phase of the signals between each subsequent position of the receiver, for which position the phase has been measured, and the estimated initial position of the receiver are calculated for each emitter, and  these phase variations are used to calculate the variation in distance between the receiver and the emitters in order to determine the actual initial position of the receiver within the positioning system.”   Similarly, the claims state “the variations of the carrier phase of the signals between each subsequent position of the receiver . . . and the estimated initial position of the receiver are calculated for each emitter
It is further noted that the applicant’s remarks further attempt to broaden the scope of the original disclosure with respect to the arguments directed to one-dimensional positioning.  Again, this is not agreed with and is contrary to the teachings set forth in the specification, particularly “(t)he dimension m of the positioning may be equal to two or three, corresponding to two-dimensional or three-dimensional positioning, respectively” at [0058]-[0060] as well as further disclosures at [0111], [0114].  Thus, the arguments directed to the equation set forth in claim 9 are not overcome with respect to the claimed embodiment set forth in claim 1 by describing a one-dimensional positioning.
Thus, the applicant’s remarks are not to be considered as imparting additional scope that was not part of the original disclosure.
Applicant’s arguments with respect to Disselkoen have been considered but do not overcome the rejection.  The allegation that Disselkoen uses phase variation measurements to calculate relative distances and displacement but does not disclose nor suggest absolute distance measurements leading to an absolute position for a receiver is not persuasive.  First, it is not understood how a distance is relative as compared to absolute.  Second, as previously noted, there is nothing in the claims directed to any distinction between a relative position and an absolute position. Third, contrary to the applicant’s opinion, Disselkoen describe that the time-relative positioning method can also be used for the determination of a current position and additionally, the rejection sets forth an embodiment encompassed by Disselkoen wherein the mobile receiver moves along a path that returns to the initial position.  The applicant does not refute nor address such embodiment. Thus, the argument with respect to absolute/relative position does not overcome the rejection by differentiating over claim language.  Applicant’s arguments with respect to “a predefined estimated initial position” not being met by the scope of a predefined estimated initial position” and the initial estimated position of the prior art and the allegations that the claimed subject matter relate to a “computational artiface”/”hypothetical, predefined position” lack any distinguishing claim language to support the argument. The argument further lacks plausability in view of the fact that the equation set forth in claim 2 for example uses x1, y1 and z1 which are defined as the predefined estimated initial position. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 remains insufficiently enabled.  
Claim 1 defines the number of emitters is equal to at least two and thus encompasses two emitters.  Thus, using the equation of claim 9, m∙(1+ (1/kpt))<= 2, wherein m = 2 or 3 (i.e. two-dimensional, 3-dimensional) as described by the specification and as encompassed by the claim.  pl) and either a two or three-dimensional position measurement (m) and the “successive measurements of phase” require at least two measurements (kpt).  No matter how these minimum values are applied (npl is at least 2, m is 2 or 3 and kpt is at least 2), the subject matter of claim 9 is not and cannot be met.  As noted above, the applicant’s specification as originally filed, does not support one-dimensional positioning, which is simply a distance, particularly in light of the applicant’s allegations that a supposed difference from the prior art is that the claimed subject matter is representative of an absolute position.  Since claim 1 encompasses the subject matter of claim 9 in its broadest reasonable interpretation, claim 1 is likewise insufficiently enabled for the full scope of the claimed subject matter.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement, Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are indefinite in light of the language “a predefined estimated initial position” and the applicant’s remarks.  It is unclear what the metes and bounds of such language represents, particularly in light of the applicant’s remarks which obfuscate the meaning of the written words.  For the purposes of this Office Action it represents an initial position of the mobile device with some predetermined error uncertainty.
In claims 3 and 4, the claims fail to clearly identify what the expressions (ρ̂kj – ρ̂kl) represents.  It would appear that these represent pseudoranges, however, the claims do not set forth the measurement of any pseudoranges and as such the use of the identified information fails to clearly and distinctly define the subject matter.  Claim 15 is dependent upon claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Disselkoen et al (5,999,123).
Disselkoen et al disclose a method and system for locating a GPS receiver including the claimed positioning system comprising a plurality (“at least two”) of emitters emitting a signal comprising a code-modulated carrier (e.g. each of a plurality of GPS satellites) and a mobile predefined estimated initial position) to a subsequent points (1:42+); the predefined estimated initial position simply represents a starting point and there is nothing in the claim that would suggest otherwise. During movement within the system, the mobile receiver makes carrier signal phase observations for each of the emitters/satellites as it traverses a path (2:24+).  The variations of the carrier phase (e.g., φ(tk) - φ(t0) ) of the receiver between each subsequent position (x(tk)) and the initial position (x(t0)) for each emitter/satellite are calculated (3:15+). The phase variations are used to calculate variations in distance (e.g., Φi(tk) – Φi(t0), i=1-4, wherein Φ(t) = φ (t) – d(x*, t)).  Since Disselkoen et al are directed to traversing any path, the path may include a circular path, in which case the various segments may successively and ultimately end up in proximity to the initial position.  In which case, the position solution is “based on” the distance variations (5:36+) as well as the known positions of the satellites (inherent in GPS position solutions). Thus, the selection of a path such as described above would have been obvious to one having ordinary skill in the art since paths which include starting at an initial/home location and returning to the same initial/home location represents a conventional path for navigation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference).  In the instant case, since the same measurements (carrier phase measurements, variations in carrier phase, and variations in distance) are generated and the same output (a position) is generated, the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646